Citation Nr: 0301113	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1943 to August 
1946.

This appeal comes to the Board of Veterans' Appeals 
(Board) from a November 1999 RO rating decision that 
denied an increased rating for PTSD (rated 50 percent).

In the substantive appeal received in November 2001, the 
veteran claims service connection for heart disease due to 
his service-connected psychiatric disability.  In the 
written argument dated in December 2002, the 
representative claims that the veteran is entitled to a 
total rating for compensation purposes based on 
unemployability caused by his service-connected 
psychiatric disability.  The claims for secondary service 
connection for heart disease and for a total rating for 
compensation purposes based on individual unemployability 
have not been adjudicated by the RO and will not be 
addressed by the Board.  Those claims are referred to the 
RO for appropriate action.


REMAND

A report of the veteran's VA psychiatric evaluation in 
September 2001 was received in that month.  The RO has not 
reviewed this evidence.  Due process requires that the RO 
review this evidence and send the veteran and his 
representative a supplemental statement of the case 
because it was received prior to certification and 
transfer of the veteran's file to the Board.  38 C.F.R. 
§§ 3.103, 19.31 (2002).

The report of the veteran's VA psychiatric examination in 
August 2001 shows a GAF (global assessment of functioning) 
score of 55 and the report of his VA psychiatric 
evaluation in September 2001 shows a GAF of 40.  Under the 
circumstances, it is the judgment of the Board that the 
veteran should undergo a contemporary VA psychiatric 
examination to determine the current severity of his PTSD.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In view of the above, the case is REMANDED to the RO for 
the following actions:

1.  The RO should advise the veteran of 
the evidence needed to substantiate his 
claim for an increased evaluation for 
PTSD in accordance with the provisions 
of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 1991 
& Supp. 2002))  that redefined VA's 
duty to assist a veteran in the 
development of a claim.  Guidelines for 
the implementation of the VCAA that 
amended VA regulations were published 
in the Federal Register in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).  The RO should notify the 
veteran of what evidence he needs to 
submit and what evidence VA will try to 
obtain.

2.  The veteran should be scheduled for 
a VA psychiatric examination to 
determine the severity of his PTSD.  
All indicated studies should be 
performed and all clinical findings 
reported in detail.  The examiner 
should provide a GAF based findings on 
the examination and review of the 
veteran's medical history, including 
the reports of VA psychiatric 
evaluations in August and September 
2001 showing GAF's of 55 and 40, 
respectively.  In order to assist the 
examiner in providing the requested 
information, the veteran's claims 
folder should be made available to him 
or her and reviewed prior to the 
examination.

3.  After the above development, the RO 
should review the claim for an 
increased evaluation for PTSD.  This 
review should consider all relevant 
evidence received since issuance of the 
statement of the case.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of 
the case should be sent to him and his 
representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the 
Board.


The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the RO's to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




